Citation Nr: 1708573	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  13-08 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to April 1970, with additional service in the Army National Guard and the Army Reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for a right knee disability, based on aggravation.  Specifically, he contends that he had a preexisting disability of the right knee that was aggravated by his service in the U.S. Army, the Army National Guard, and the Army Reserve.  Upon review of his December 1967 pre-induction examination and his January 1968 enlistment examination, "instability of the right knee" is noted. 
 
A review of the Veteran's service treatment records reveals no evidence of any complaints, treatment, or trauma to the right knee made during his military service.  At his February 1970 separation examination from the U.S. Army, the examiner noted normal lower extremities and the Veteran denied a "trick" or locked knee, bone or joint deformities.  No other medical evidence was found in the record until November 2009, approximately 39 years later from his discharge from the U.S. Army.  

However, one year subsequent to his discharge from the U.S. Army, the Veteran states that he served in the Army National Guard unit at Fort Irwin, California, for a two week combat training.  See March 2013 VA Form 9.  The Veteran contends both the combat training he underwent during his service in the U.S. Army and in the Army National Guard aggravated his pre-existing right knee condition.  Similarly, he reports service in the Army Reserve, which he also relates to his current right knee disability.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., a prior period of active duty) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Similarly, in order for the claimant to achieve "Veteran" status and be eligible for service connection for disability claimed during any inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.

After a careful review of the record, it does not appear that the necessary efforts to obtain complete records pertaining to service have been undertaken.  Under these circumstances, additional evidentiary development efforts are required as service personnel and/or treatment records corresponding to the Veteran's membership in the Army National Guard may be relevant to his current claim.  38 U.S.C.A. § 101 (22) (C) (West 2014); 38 C.F.R § 3.6 (2016).  

The Veteran's appeal for service connection for a right knee disability also must be remanded for a new VA examination, although the Veteran was afforded a VA knee examination in November 2011.  In this examination, the examiner opined "[t]herefore, as there was no documentation of in-service complaints and a 40 year span post-service before a torn meniscus was diagnosed it is less than likely as not that the claimant's right knee condition was aggravated by service."  It is well established that when VA undertakes to provide an examination or medical opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examiner's opinion is inadequate because it ignores the Veteran's lay contentions that during service his right knee began to lock up one to two times a week, and that that pain was excrutiating and would remain swollen and sore for hours and days and impermissibly relies on the lack of in-service documentation of a knee disability.  See March 2013 VA Form 9; see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection).

Although the Board regrets the additional delay, after conducting a review of the record, further development is required prior to adjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Verify all periods of the Veteran's INACDUTRA and ACDUTRA, to include any Army National Guard combat training at Fort Irwin, California, described above.

2.  After obtaining any additional needed information from the Veteran, contact the service department or other appropriate repository of records and request complete service treatment and personnel records corresponding to the Veteran's service in the Army National Guard and Army Reserve.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the electronic claims file (ECF).  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

3. After completing the above development to the extent possible, schedule the Veteran for a VA examination to determine the precise nature and etiology of the Veteran's right knee disability.  The examiner should be one with a background in orthopedics.  The examiner is requested to review the ECF.  

The VA examiner should provide the following opinion:

a.  Whether it is at least as likely as not that the Veteran's right knee disability manifested by instability was aggravated during service. 

b.  Whether it is at least as likely as not that any other right knee disability, such as patellofemoral syndrome and arthritis of the right knee, was caused by or incurred in service.

The examiner should consider and discuss the Veteran's lay statements concerning his observable symptoms, such as his reports of his right knee locking, giving up, popping, tenderness, and subluxations, during service and post service.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.  

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue of entitlement to service connection for a right knee disability.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




